Title: Enclosure: Commissaries of the French Treasury to Gouverneur Morris, 16 November 1792
From: Commissaries of the French Treasury
To: Morris, Gouverneur



Paris 16. Novbre. 1792L’an premier a la republique

En reponse Monsieur à la lettre que vous nous aves fait L’honneur de nous Ecrire le 14 de ce mois, nous avons celui dernier dire que les Etats unis de l’Amerique ont été Credités sous les Livres a la Tresorerie Pour la datte du 5 Septembre dernier a la Somme de L. 6,000,000. pour le produit des Bco. f 1,625,000. a raison de 34 ⟨–⟩ ⅌ 8d. remis le dit Jour par Mess. Wilhem & Jan Willink, & Nicolas & Jacob Vanstaphorst d’Amsterdam, a nos agents &c &c—Hoguer Grand & Compe. le dit. Lieu.…
